Maeshau,, J.
It will be seen that judgment on the verdict as rendered was denied upon the ground of there being *34no proximate relation between the damages to plaintiff by reason of her walking from Masonville to Gladstone, and tbe negligent act of respondent. Did the court err in that regard ? That is the question we have to deal with.
We must distinguish between proximate relation from the point of view of respondent when the wrong was committed, and such relation in respect to resulting damages. In the former there must be, at the instant of the wrong, the element that the wrongdoer, in the exercise of ordinary care, ought reasonably to have apprehended that some personal injury might probably follow to another. As to the latter, the element of reasonable apprehension is immaterial. It is only vital that there should be a direct causal connection between the injury and the damage; not, necessarily, an immediate causal connection, but such connection by an unbroken chain of events so it may be said that the damage was a natural consequence of the injury, having regard for the usual course of nature and of cause and effect in a line of unbroken causation. Brown v. C., M. & St. P. R. Co. 54 Wis. 342, 359, 11 N. W. 356, 911; Crouse v. C. & N. W. R. Co. 104 Wis. 473, 483, 80 N. W. 752; Fisher v. Western Union Tel. Co. 119 Wis. 146, 153, 96 N. W. 545; Milwaukee & St. P. R. Co. v. Kellogg, 94 U. S. 469, 475. If the damage follows the wrongful act “in an unbroken sequence, that is, without.any intervening, independent cause to break the continuity” then such damage is proximate to the injury, though the wrongdoer had no reasonable ground to apprehend it would occur from the negligent act.
This court has admonished in respect to the importance of distinguishing between the result as applied to the injury and that as applied to the damage. Fisher v. Western Union Tel. Co., supra. This case falls within the second class mentioned. The wrong was complete when appellant was negligently carried by her destination. No damage, to speak of, was the immediate result. All, substantially, was such result of the walk back to Gladstone which did not commence *35until several hours after the arrival at Masonville. In the meantime appellant was perfectly safe. She found comfortable quarters at the home of a family with which her son was acquainted, where she had breakfast. Her peril commenced when she began her five-mile walk, which took her some three hours. That she was seriously damaged by such journey, appears, pretty clearly, from the evidence. Was such journey a natural consequence of the negligent act of respondent, undertaken in the exercise of ordinary care under all the circumstances? If it were not, then it was her voluntary act and broke the chain of causation, starting with respondent’s negligence, and commenced a new chain which reached to and included the disabilities forming the basis, in the main, of the finding as to the damages.
Counsel for appellant relied below, and here as well, on Brown v. C., M. & St. P. R. Co., supra, and similar cases. It was properly held that such cases were not controlling if appellant unreasonably made the journey on foot. In the Brown Case the recovery for the sickness immediately produced by the walk was sustained because plaintiff was caused to leave the train and, under such circumstances, that she reasonably walked three miles in the nighttime, and in inclement weather, to her destination. When she so left, she did not know where she was. There were no buildings in sight. A long freight train obstructed her view in the direction of such buildings as there were. In such circumstances she started west on the track and kept on to her destination, without seeing any building until she got so near such destination that it seemed she better go on rather than seek shelter otherwise. This «mrt held that she was not guilty of any fatal negligence under the circumstances.
Thus it will be seen that the decision in the Brown Case was grounded on the fact that it was characterized by an unbroken chain of causation reaching from the negligent act of the railway company to the damage sought to be recovered. The idea was that she was placed in a situation of peril by the *36carrier and was not guilty of any want of ordinary care in extricating herself from it. Here the trial court was of the opinion that the principle of the Brown Case did not apply because there was an efficient intervening cause happening-after the wrong of the carrier,' — the voluntary negligent act of appellant in making the perilous journey she did.
The principle of Brown v. C., M. & St. P. R. Co. was controlling in Patry v. C., St. P., M. & O. R. Co. 82 Wis. 408, 52 N. W. 312; Nelson v. C. & N. W. R. Co. 130 Wis. 214, 109 N. W. 933; and other cases decided by this court, and in many found in other jurisdictions. The following are good illustrations: Indianapolis, B. & W. R. Co. v. Birney, 71 Ill. 391; Texas & P. R. Co. v. Cole, 66 Tex. 562, 1 S. W. 629; Carter v. Southern R. Co. 75 S. C. 355, 55 S. E. 771; Natchez, C. & M. R. Co. v. Lambert, 99 Miss. 310, 54 South. 836; Chicago, R. I. & P. R. Co. v. Brisbane, 24 Ill. App. 463; Chicago & E. I. R. Co. v. Mitchell, 56 Ind. App. 354, 105 N. E. 396; St. Louis S. W. R. Co. v. Foster, 46 Tex. Civ. App. 517, 103 S. W. 194; International & G. N. R. Co. v. Terry, 62 Tex. 380.
Perhaps the most significant case cited is Indianapolis, B. & W. R. Co. v. Birney, supra. Plaintiff, a physician, who was on his way to see a patient, was wrongfully left at a station several miles from his destination. He had his option to remain six hours for the next train, or procure some other conveyance. He could have so remained in a safe place. It was such a cold day that to walk to the next station was, as he must have known, perilous to his health. He did not use reasonable care to obtain passage by train, or some other comfortable way, but, unnecessarily, risked his health by walking. Damages resulted. It was held that his conduct broke the chain of causation between the negligent act of the railway company and the damages, and, therefore, he could not recover, the court saying:
“He should have used all precautions in so making the journey as to produce the least injury to himself that reason *37would dictate. He bad no right to act with recklessness or wantonly, and then claim compensation for tbe injury thus inflicted. Had be attempted to walk to tbe next station barefoot, and bis feet bad been frozen, would any sane man believe be could bave recovered for such injury?” “The injury . . . was unnecessarily, if not recklessly, induced. It was tbe improper, voluntary act of appellee. . . . He must be confined to tbe proximate and natural damages resulting from tbe wrong.”
Tbe element of proximate relation was thus spoken of in respect to whether tbe chain of circumstances, commencing with tbe carrier’s negligent act, was severed by negligence of tbe plaintiff.
Tbe principle by which this case is to be tested is clearly defined in Brown v. C., M. & St. P. R. Co. 54 Wis. 342, 11 N. W. 356, 911, and if tbe trial court was not clearly wrong in bolding that appellant’s conduct broke tbe chain of causation commencing with respondent’s negligent act, so it did not reach to her sickness resulting immediately from her walk to Gladstone, then tbe decision that she was not entitled to recover therefor cannot be disturbed.'
After carefully studying tbe evidence, we are unable to bold in favor of appellant. It appears, beyond dispute, that she was not in any danger until she started out on tbe walk to Gladstone. She was comfortably located with a family with whom her son was well acquainted. There was no pressing necessity for her to immediately complete her journey. She and her son bad ample money to pay her expenses from Masonville to Escanaba. She did not make reasonable efforts, under tbe circumstances, to reach Gladstone without doing so by walking. Tbe conditions were so bad that tbe railroad trains were behind time and it took her some three hours to walk tbe five miles. Tbe snow and slush were so bad on tbe railway track, and it was so.stormy, that any one, however strong, would not bave made tbe journey she did unless there was some very pressing necessity therefor. Tbe situation can best be told by tbe condition she testified she *38was in at tbe end of ber journey, and ber relation as to tbe weather. Sbe said: “Tbe track was full of snow and it was storming awfully. When I reached Gladstone I was almost frozen. I was wet clear up to my waist, and ice and icicles up over my skirts, and my shoes were wringing wet. You could wring water out of them.”
Facing tbe foregoing, is there any wonder that appellant experienced serious consequences from ber journey. If those consequences were proximately connected with respondent’s negligent act, it should repair ber damage; but if they were tbe result of ber own voluntary, imprudent act, it should not, and such is tbe rule of Brown v. C., M. & St. P. R. Co. We are unable to reach tbe conclusion that tbe trial court was wrong in respect to tbe matter. There does not appear any satisfactory evidence to justify appellant in subjecting herself to tbe danger which sbe did. Sbe, doubtless, could have remained where sbe was entertained at breakfast until tbe train came back in tbe afternoon by which sbe could have returned to Gladstone for about fifteen cents. It would have postponed ber arrival at ber sister’s for a few hours, but that does not appear very material. Had sbe exercised reasonable care in tbe matter, sbe would have discovered that sbe could return to Gladstone by bus for fifty cents, or livery for one dollar and a half, and have obtained that service. More need not be said.
As to tbe exceptions urged upon our attention on behalf of respondent, it seems that tbe claimed errors were waived by respondent formally accepting tbe offer of opportunity to submit to a judgment for $200 and costs, and so terminate tbe litigation, and causing judgment to be entered accordingly. Such is tbe reasonable conclusion and is required by Agnew v. Baldwin, 136 Wis. 263, 116 N. W. 641.
By the Court. — Tbe judgment is affirmed.